
	
		II
		112th CONGRESS
		2d Session
		S. 3194
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To require the establishment of a small business common
		  application and web portal for purposes of Federal small business assistance
		  programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Small Business Common Application
			 Act of 2012.
		2.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Small Business
			 Administration;
			(2)the term
			 Assistant Secretary means the Assistant Secretary of Commerce for
			 Economic Development;
			(3)the term
			 Executive agency has the same meaning as in section 105 of title
			 5, United States Code;
			(4)the term
			 Executive Committee means the Executive Committee on a Small
			 Business Common Application established under section 4; and
			(5)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C. 632).
			3.Establishment of
			 a small business common application and web portal
			(a)Common
			 application and web portalSubject to the availability of
			 appropriations, the Administrator, in consultation with the Executive
			 Committee, shall establish a small business common application and web
			 portal.
			(b)Common
			 application and web portal
				(1)In
			 generalThe web portal established under subsection (a) shall
			 allow a small business concern to submit a single common application to apply
			 for Federal assistance provided by any Executive agency, including—
					(A)a loan;
					(B)a loan
			 guarantee;
					(C)a grant;
					(D)technical
			 assistance;
					(E)counseling
			 services; and
					(F)other forms of
			 assistance provided by an Executive agency.
					(2)GoalsThe
			 small business common application and web portal established under subsection
			 (a) shall—
					(A)maximize the
			 ability of small business concerns to use the common application and web portal
			 to interact with Executive agencies;
					(B)maintain high
			 standards for data privacy and security;
					(C)increase the
			 degree and ease of information sharing and coordination among programs serving
			 small business concerns that are carried out by Executive agencies, including
			 State and local offices of Executive agencies; and
					(D)minimize
			 redundancy in the administration of programs that use the common application
			 and web portal.
					(c)Use of common
			 application and web portalEach Executive agency that provides
			 Federal assistance to small business concerns shall amend the rules of the
			 Executive agency to provide for use of the common application and web portal to
			 apply for such Federal assistance.
			(d)RulesNot
			 later than 1 year after the date of enactment of this Act, the Administrator,
			 in consultation with the Executive Committee, shall issue final rules
			 establishing the small business common application and web portal under this
			 section.
			(e)Maintenance and
			 amendmentThe Administrator shall maintain the small business
			 common application and web portal established under subsection (a).
			4.Executive
			 committee on a small business common application
			(a)EstablishmentThere
			 is established in the Economic Development Administration an Executive
			 Committee on a Small Business Common Application, which shall—
				(1)make
			 recommendations regarding the establishment of the small business common
			 application and web portal under section 3;
				(2)monitor the
			 implementation of the small business common application and web portal;
			 and
				(3)make periodic
			 recommendations to the Administrator for the improvement of the small business
			 common application and web portal.
				(b)Membership
				(1)In
			 generalThe members of the Executive Committee shall consist
			 of—
					(A)the Assistant
			 Secretary; and
					(B)1 senior officer
			 or employee having policy and technical expertise appointed by each of—
						(i)the
			 Administrator of the General Services Administration;
						(ii)the
			 Administrator of the Small Business Administration;
						(iii)the Director of
			 the National Institutes of Health;
						(iv)the Director of
			 the National Science Foundation;
						(v)the
			 President of the Export-Import Bank;
						(vi)the Secretary of
			 Agriculture;
						(vii)the Secretary
			 of Defense;
						(viii)the Secretary
			 of Health and Human Services;
						(ix)the Secretary of
			 Labor;
						(x)the
			 Secretary of State;
						(xi)the Secretary of
			 the Treasury; and
						(xii)the Secretary
			 of Veterans Affairs.
						(2)ChairpersonThe
			 Assistant Secretary shall serve as chairperson of the Executive
			 Committee.
				(3)Period of
			 appointmentMembers of the Executive Committee shall be appointed
			 for a term of 3 years.
				(4)VacanciesA
			 vacancy in the Executive Committee shall be filled in the same manner as the
			 original appointment, not later than 30 days after the date on which the
			 vacancy occurs.
				(c)Meetings
				(1)In
			 generalThe Executive Committee shall meet at the call of the
			 chairperson of the Executive Committee.
				(2)QuorumA
			 majority of the members of the Executive Committee shall constitute a
			 quorum.
				(3)First
			 meetingThe first meeting of the Executive Committee shall take
			 place not later than 30 days after the date of enactment of this Act.
				(4)Public
			 meetingThe Executive Committee shall hold at least one public
			 meeting before the date described in subsection (d)(1) to receive comments from
			 small business concerns and other interested parties.
				(d)Duties
				(1)RecommendationsNot
			 later than 180 days after the date of enactment of this Act, upon a vote of the
			 majority of members of the Executive Committee then serving, the Executive
			 Committee shall submit to the Administrator recommendations relating to the
			 establishment of the small business common application and web portal described
			 in section 3.
				(2)Transmission to
			 Executive agenciesThe Executive Committee shall transmit to each
			 Executive agency a complete copy of the recommendations submitted under
			 paragraph (1).
				(3)Recommendations
			 by Executive agenciesNot later than 30 days after the date on
			 which the Executive Committee transmits recommendations to the Executive agency
			 under paragraph (2), each Executive agency that provides Federal assistance to
			 small business concerns shall submit to Congress recommendations, if any, for
			 legislative changes necessary for the Executive agency to carry out this
			 Act.
				(e)Personnel
			 matters
				(1)Compensation of
			 membersThe members of the Executive Committee shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
				(2)Detail of
			 employeesThe Administrator may detail to the Executive Committee
			 any employee of the Economic Development Administration, and such detail shall
			 be without interruption or loss of civil service status or privilege.
				(f)Federal
			 Advisory Committee ActSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply with respect to the Executive
			 Committee.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator such sums as may be
			 necessary to carry out this Act.
		
